Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species of an oat flour in the reply filed on 11/12/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Readable claims 1-5 and 14-19 on the elected species of an oat fraction includes exposing to oat flour have been examined on the merits.  Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 14-19 are rejected under 35 USC 103 as being unpatentable over Carder (US 20130209610) and with evidenced provided by the definition of infrared radiation as defined within the Web. 
 . 
Avena Sativa to obtain a concentration of Avenanthramides higher than occurs naturally in said Avena Sativa species is claimed. 
Carder teaches an oat fraction (i.e. the oat fraction as an oat flour) of the species Avena Sativa composition comprising a concentration of Avenanthramides higher than occurs naturally in said Avena Sativa species [Please note the cited reference disclose/suggests in paragraphs 0010 and 0022 that its process steps also can be performed with and/or without the enzyme treatment step] (see entire document including e.g.- title and claims). 
  	[Please note Examiner maintains that the definition of infrared radiation as evidenced defined by its definition within the Web is that of an infrared radiation is a type of electromagnetic radiation, as are radio waves, ultraviolet radiation, X-rays and microwaves. Infrared (IR) light is the part of the EM spectrum that people encounter most in everyday life, although much of it goes unnoticed. It is invisible to human eyes, but people can feel it as heat. Therefore, since oats (including oat trichomes and/or oat hulls; or the claimed oat flour) are inherently/intrinsically exposed to infrared radiation, the claimed invention reads upon a product of nature such as the product/composition of an oat fraction of the species Avena Sativa composition comprising a concentration of Avenanthramides higher than occurs naturally in said Avena Sativa species and wherein the oat fraction was treated by exposure to infrared energy (and furthermore especially since the claims do not define what the initial oat fraction actually is; nor the 
		It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide an oat fraction (i.e. the oat fraction as the elected species of an oat flour) of the species Avena Sativa composition comprising a concentration of Avenanthramides higher and/or as an increased concentration than occurs naturally in said Avena Sativa species based upon beneficial teachings provided by Carder (as fully discussed above). The adjustment of particular conventional working conditions therein (e.g. the substitution of one form of an oat fraction for another form and the concentration of total active ingredient in the oat fraction to be increased, the modification of the working parameters with respect to exposing the oat fraction to the IR and the modification of other commonly employed exposure steps therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
		Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655